Title: To Thomas Jefferson from Philip I. Barziza, 10 March 1824
From: Barziza, Philip I.
To: Jefferson, Thomas


Sir
Williamsburg
March 10th 1824
It may perhaps be presumption in me to suppose you should feel an Interest in my affairs, But your intimacy with my family, and the concern you felt for me justifies the suppositionThe land cause has at last been decided in the court of appeals It is the opinion of that court, that my Brother, and myself were Aliens at the Death of Mrs Paradise consequently incapable of inheriting her Real Estate and that; that Estate passes to her kindred who were Citizens. The Personal Estate is yet unsettled; those persons availing themselves of every advantage an intricate chancery suit my afford.To aggravate my misfortunes, I noticed in the Richmond Enquirer, an Edict from his Imperial Majesty the Emperor of Austria, ordering all Venetian subjects who have been absent six years to return immediately on penalty of having their Estates confiscated and their Persons dead at Law. Thus at once I find myself left at the mercy of a tempestous world. Here deprived of one portion of the patrimony of my Ancestors; and unable to get what is due me of the other; there by a despotic, and cruel grasp my all is wrested from me In this dilemma I see poverty on all sides; Nevertheless leaving in a country my heart claims, as its own, under a Government congenial with my principles, and among a people eminently distinguished for humanity, hospitality, and simpathy, I trust I shall not suffer.Desirous to obtain an emploiment private, or pubblick, by which an honest Livilihood may be acquired, I take the liberty to address myself to you for that purpose. However presumptous, permit me to advance the request. It is to solicit your influence to procure me a situation whether abroad, or at home in the service of this country to which friends, relatives, and a family of a wife and three helpless Infants renders me for ever devoted.With a consciousness of a liberal Education and the knowledge of three modern languages viz the English, French, and Italien, I have presumed to offer my services to the Country of my adoption. How far I should be capable of  dischargin any duty assigned me, a short examination of my abilities, would easily demonstrate.Should there be any vacancy among the American vice Consuls or Consuls I pray you Sir to use your exertion to obtain such station for the child of your friends, whom adverse fortune, and Tiranny has reduced to poverty. In solliciting a Consulate I have adverted to the probability of my best fullfilling that office.From your li-devant assurances of friendship, I have nought to fear, all to hope.The oath of alligiance which I have taken eight years ago makes me a citizen, But inclination, and principle doubly so.With sentiments of the highest respect, and esteem, I remain Sir your most hbl ServantPhilip I. Barziza